Allow me to begin by 
congratulating Mr. Sam Kutesa on his election as 
President of the General Assembly at its sixty-ninth 
session. I have no doubt that his election at this juncture 
will bring to the notice of the world some of the 
problems and opportunities that exist in Africa. Malawi 
and Uganda have enjoyed cordial relations for a long 
time and my Government and my delegation will do all 
we can to support him in that very important position.

Let me also take the opportunity to congratulate 
his predecessor, Ambassador John William Ashe, for 
guiding the work of the sixty-eighth session of the 
General Assembly with skill and pragmatism. I would 
also like to thank Secretary-General Ban Ki-moon for 
the steady manner in which he continues to guide our 
global Organization.

On 20 May, my country held its first ever tripartite 
elections, which enabled Malawians to choose their 
political leadership through a democratic and peaceful 
process. The elections ushered me into office as the 
fifth President of the Republic of Malawi. I would 
therefore like to inform the Assembly that, despite a 
few challenges, the elections were free, fair, transparent 
and credible. In that vein, let me seize the opportunity 
to thank all the electoral stakeholders, both local and 
international, for their dedication to ensuring successful 
elections in my country. Malawi has come out of the 
election much stronger than before.

On 6 July, Malawi commemorated the golden 
jubilee of its independence. As we commemorate the 50 
years of peace, law and order, we have tasked ourselves 
with taking stock of the development that the country 
has registered since 1964, as well as the challenges 
that the country faces today. Much of the country has 
made some progress in diverse sectors of our national 
development, but there is still more to be done in order 
to uplift the living standards of the many Malawians 
who continue to remain below the poverty line. They 
too dream of a better future, which is possible only 
if we work with unity of purpose. In a quest to take 
development to the micro level, my Government 
has embarked on a journey to transform Malawi so 
as to ensure the delivery of satisfactory services to 
Malawians, especially the poor and the marginalized.

As the Assembly is aware, Malawi was the chair of 
the Southern Africa Development Community (SADC) 
from August 2013 until August 2014. During our term 
of office, we strove as a region to achieve long-lasting 
peace and stability in our countries. In that vein, let 
me commend my country, Malawi, and the countries of 
Madagascar and South Africa for holding peaceful and 
credible elections.

The SADC group has been undertaking a number 
of efforts aimed at ending the cycle of conflicts and 
violence in the region. In the Democratic Republic 
of the Congo, SADC deployed the Force Intervention 
Brigade, comprising troops from Malawi, South Africa 
and Tanzania, under the auspices of the United Nations 
Organization Stabilization Mission in the Democratic 
Republic of the Congo, as authorized under Security 
Council resolution 2098 (2013). The SADC group, as 
well as the international community, is pleased with 
the success achieved in getting the Mouvement du 23 
mars and other negative forces to leave the country and 
surrender. In Madagascar, SADC played a crucial role 
in bringing back constitutional normalcy in the country.

In terms of international peace and security, I 
would like to inform this gathering that Malawi has 
always supported the disarmament of all weapons 
of mass destruction. To that end, we have supported 
resolutions in the General Assembly aimed at nuclear 
disarmament. Over and above that, a couple of months 
ago, my country held an in-country workshop to come 
up with mechanisms to implement Security Council 
resolution 1540 (2004) at the national level to prevent 
the proliferation of nuclear, chemical and biological 
weapons and their means of delivery.

On the same subject, in the Middle East, Malawi 
has always been disheartened and disappointed by 
the continuing violence and loss of life and property 
resulting from the conflict between Israel and Palestine. 
That cannot go on forever. We trust that the two-State 
solution to the conflict, with Israel and Palestine living 
side by side, in peace and harmony, is the only viable 
way to achieve lasting peace in the region. We encourage 
both sides to the dispute to renounce violence, exercise 
utmost restraint and employ dialogue as the sure tool to 
reach a political settlement.

As for the post-2015 development agenda, the choice 
of “Delivering on and implementing a transformative 
post-2015 development agenda” as the theme for the 
sixty-ninth session of the General Assembly could not 
be more appropriate. The fight against poverty, hunger 
and inequality constitutes the greatest challenge of our 
time. The theme further augurs well for the future in 
relation to the plans and aspirations of the people of 
Malawi.

Malawi appreciates the consultative nature of 
the process followed in designing the post-2015 
development agenda. Let me therefore commend the 
Secretary-General’s initiatives to ensure an inclusive 
process that will lead to the post-2015 development 
agenda. With financial and technical support from the 
United Nations, more than 50 countries have conducted 
national consultations, in which people provided input 
and direction on the post-2015 development framework. 
I am pleased that Malawi was one of the countries 
selected for those national consultations. The post-
2015 development agenda should reflect the needs and 
priorities of the developing world.

It is important that the next global development 
agenda draw lessons from the successes and challenges 
of the current blueprint being used, namely, the 
Millennium Development Goals (MDGs). Rather than 
seeing 2015 as an end point, we must think of it as the 
beginning of a new era, an era in which we eradicate 
extreme poverty, protect the environment and promote 
economic opportunity for all. The MDGs have played 
an important role in concentrating our efforts around 
the common purpose of eradicating poverty. They 
have raised public awareness about the unacceptable 
levels of poverty and have helped mobilize action 
towards a fairer world. The MDGs provided a common 
framework for monitoring progress, highlighting areas 
of achievement as well as challenges.

Malawi is on track for achieving four of the eight 
MDGs, namely, reducing child mortality; combating 
HIV/AIDS, malaria and other diseases; ensuring 
environmental sustainability; and developing a global 
partnership for development. However, we are unlikely 
to meet the other four goals, namely, eradicating 
extreme poverty and hunger; achieving universal 
access to education; ensuring gender equality and 
the empowerment of women; and improving maternal 
health. Malawi will therefore be proceeding to the post-
2015 development agenda with unfinished business 
from the MDGs.

One reason why developing countries like Malawi 
have failed to achieve all of the Millennium Development 
Goals is inadequate resources. Commitments made by 
development partners have been unpredictable and 
have often gone unfulfilled. To achieve delivery of the 

post-2015 development agenda, the global community 
should not repeat that mistake. More importantly, 
accountability and transparency, as well as monitoring 
and evaluation mechanisms, should be promoted. 
It is therefore imperative that, as we move closer to 
welcoming the new global development agenda, we 
should all be mindful of the importance of global 
partnership for effective development cooperation. That 
would ensure the agenda’s successful implementation 
in developing countries.

The post-2015 development agenda should not 
be seen as a one-size-fits-all global development 
framework. Malawi is looking forward to a framework 
that is shared, but differentiated enough, where 
developing countries, depending on their special needs 
and unique characteristics, will have flexibility in 
implementing programmes. My delegation is pleased 
with the tremendous progress made thus far in defining 
the post-2015 development agenda. It is in that context 
that I would like to reiterate and confirm Malawi’s 
commitment to achieving sustainable development in 
three interconnected dimensions, namely, economic 
development, including the end of extreme poverty; 
social inclusion; and environmental sustainability.

I am convinced that Member States gathered here 
today will own the outcome document of the post-2015 
development agenda and will be committed to its full 
implementation. It is also encouraging to note that the 
sustainable development goals that emanated from the 
Open Working Group on Sustainable Development 
Goals have incorporated the development concerns of 
both the developed and developing world.

With respect to Security Council reform, the year 
2015 will mark, as the General Assembly is aware, 
the seventieth anniversary of the United Nations. 
As such, it will be an occasion for all of us to bring 
new energy into the Organization and carry out the 
important reforms that we have been calling for since 
its inception. For instance, the limited representation 
in the Security Council is a source of great concern, 
particularly in the light of the challenges of the twenty-
first century. Only by expanding the number of 
permanent and non-permanent members of the Council 
and by including developing countries in both categories 
will we be able to solve some of the legitimacy deficits 
under which the Council is currently labouring.

In conclusion, I would submit that the centre of the 
post-2015 development agenda should be to address 
the plight of hitherto disadvantaged groups, such as 
women, girls and persons with disabilities. It is a well-
known fact that the ugly face of poverty manifests itself 
through women, girls and persons with disabilities. 
It is sad that Africa, the continent to which Malawi 
belongs, shares the following worrisome statistics in 
terms of human development. First, its share of global 
poverty is as high as 30 per cent. Secondly, 40 per cent 
of the continent’s children under 5 are stunted in their 
growth. Thirdly, Africa’s share of global child mortality 
amounts to 50 per cent. Finally, 50 per cent of Africa’s 
children are not in school.

I urge that the post-2015 development agenda give 
priority to those challenges for redress. Africa has 
already spoken clearly about its priorities through the 
Common African Position on the post-2015 development 
agenda and through the African Union’s Agenda 2063, 
which aspires to achieve a prosperous, peaceful and 
integrated Africa.

In that vein, I wish to call on all stakeholders to 
join the global partnership for effective development 
cooperation principles by implementing and delivering 
on a transformative post-2015 development agenda. 
Malawi will use its position as Chair of the Global 
Partnership for Effective Development Cooperation to 
help realize that cause.
